Citation Nr: 0003041	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  99-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and Regional 
Office Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty from March 1968 to March 1970.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Fort Harrison, Montana in December 1998.  The M&ROC denied 
entitlement to service connection for PTSD.

A VA Form 21-22 is of record assigning the veteran's power of 
attorney to the Disabled American Veterans (DAV) dated 
January 19, 1999.  

The record reflects that a VA Form 21-22, signed by the 
veteran in favor of the Vietnam Veterans of America (VVA) in 
December 1999 was later submitted; however, a subsequent 
letter was received in January 2000 by the Board from the VVA 
clarifying that they were not representing the veteran, and 
re-stating the VVA policy of declining to represent veterans 
after their claims had been certified to the Board.  
Accordingly, the DAV remains as the veteran's representative.  

Although the veteran had earlier stated to the Board that he 
no longer wished to provide testimony at a hearing, in a 
November 1999 VA Form 21-4138 he indicated that he did in 
fact want a hearing at the M&ROC.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (the Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the M&ROC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

In December 1999 the Board requested the veteran to clarify 
whether he wished to provide testimony at a hearing.  The 
veteran was given four options [i.e., to have a hearing 
before a Board Member in Washington, to have a hearing before 
a Board Member at the M&ROC, to have a hearing before a 
Hearing Officer at the M&ROC, or not to have a hearing at 
all], one of which he could elect by checking the appropriate 
block and returning this letter to the Board.  

The further letter stated, in pertinent part, that 

(I)f you do not respond within 30 days 
from the date of this letter, we will 
assume that you still want a hearing 
before a Member of the Board at the 
regional office and we will make 
arrangements to have your case remanded 
for such a hearing.  This action may 
significantly delay a decision in your 
appeal.  However, we are required to 
satisfy your due process rights before we 
can proceed with a decision in your 
appeal.

The veteran did not return the letter or otherwise indicate 
his election of one of the aforementioned options.  
Furthermore, the letter was not returned to the Board as 
undeliverable.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue 
prepared and certified for appellate review pending a remand 
of the case to the M&ROC for further development as follows:


The M&ROC should take appropriate action 
to schedule the veteran for a hearing 
before a Member of the Board.   A copy of 
the notice of the hearing to the veteran 
should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is notified by the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

